Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 1 of 9 Page ID #:2498




     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   SHADI HAYDEN;                                Case No. 8:20-cv-01203-JWH-DFMx
         WILLIAM HANNUM;
    12   MICHAEL MURPHY;
         SEAN FREDERICK;                              ORDER ON MOTION OF
    13   OLGA MARYAMCHIK;                             DEFENDANT THE GAP, INC. TO
         VICTORIA CARUSO-DAVIS;                       COMPEL ARBITRATION [ECF
    14   ERIC GILBERT;                                No. 140]
         SUSANA GUEVARA;
    15   JACQUELINE SMITH;
         CAROL JULIAN-MOYE;
    16   CHRISTINE ALIRE;
         JERRY HO; and
    17   CAROL LLOYD, individually and on
           behalf of all others similarly situated,
    18
                      Plaintiffs,
    19
               v.
    20
         THE RETAIL EQUATION, INC.;
    21   SEPHORA USA, INC.;
         ADVANCE AUTO PARTS, INC.;
    22   BED BATH & BEYOND INC.;
         BEST BUY CO., INC.;
    23   BUY BUY BABY, INC.;
         CALERES, INC.;
    24   CVS HEALTH CORPORATION;
         DICK’S SPORTING GOODS, INC.;
    25   L BRANDS, INC.;
         STEIN MART, INC.;
    26   THE GAP, INC.;
         THE HOME DEPOT, INC.; and
    27   THE TJX COMPANIES, INC.,
    28                Defendants.
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 2 of 9 Page ID #:2499




     1                                I. INTRODUCTION
     2         Before the Court is the Motion to Compel Individual Arbitration and to
     3   Dismiss filed by Defendant The Gap, Inc.1 Plaintiff Christine Alire filed an
     4   Opposition2 to the Motion, and The Gap filed a Reply.3 The Court heard oral
     5   argument on April 27, 2021. For the reasons explained below, the Court
     6   DENIES the Motion.
     7                                II. BACKGROUND
     8         Plaintiff Alire applied for and opened a Gap credit card account on
     9   May 20, 2019.4 As part of The Gap’s standard application process, Alire was
    10   provided the Gap credit card’s terms and conditions.5 Synchrony Bank issues all
    11   Gap credit cards.6 The Gap credit card permits cardholders to accrue rewards
    12   points to be used in future purchases.7
    13         The Motion includes a Declaration by Ross Kline, Senior Manager of
    14   Loyalty & Payments at The Gap.8 The Kline Declaration provides a copy of the
    15   Credit Card Agreement to which Alire purportedly consented in May 2019.9
    16   The Credit Card Agreement is entitled, “GAP INC. VISA® CARD ACCOUNT
    17   AGREEMENT.”10
    18
    19
         1
    20          Mot. to Compel Individual Arbitration and to Dismiss of Def. The GAP
         Inc. (the “Motion”) [ECF No. 140].
    21   2
                Pl. Christine Alire’s Opp’n to the Motion (the “Opposition”) [ECF
         No. 166].
    22   3
                Reply in Supp. of Motion (the “Reply”) [ECF No. 194].
    23   4
                Decl. of Ross Kline in Supp. of Motion (the “Kline Declaration”) [ECF
         No. 140-1] ¶ 5.
    24   5
                Id.
    25   6
                Id. at 6.
         7
    26          Id. at 7
         8
                See generally id.
    27   9
                Id. at 8, Ex. A (the “Credit Card Agreement”).
    28   10
                Id.

                                                   -2-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 3 of 9 Page ID #:2500




     1         The Credit Card Agreement contains the following statements under the
     2   heading “ABOUT THE CREDIT CARD ACCOUNT AGREEMENT”:
     3         This Agreement.         This is an Agreement between you and
     4         Synchrony Bank, 170 Election Road, Suite 125, Draper, UT 84020,
     5         for your credit card account shown above. By opening or using your
     6         account, you agree to the terms of the entire Agreement. The entire
     7         Agreement includes the four sections of this document and the
     8         application you submitted to us in connection with the account.
     9         These documents replace any other agreement relating to your
    10         account that you or we made earlier or at the same time.
    11         Parties To This Agreement. This Agreement applies to each
    12         accountholder approved on the account and each of you is
    13         responsible for paying the full amount due, no matter which one uses
    14         the account. We may treat each of you as one accountholder and
    15         may refer to each of you as “you” or “your.” Synchrony Bank may
    16         be referred to as “we,” “us” or “our.”11
    17   With respect to arbitration, the Credit Card Agreement states,
    18         PLEASE READ THIS SECTION CAREFULLY. IF YOU DO
    19         NOT REJECT IT, THIS SECTION WILL APPLY TO YOUR
    20         ACCOUNT AND PURCHASES, AND MOST DISPUTES
    21         BETWEEN YOU AND US WILL BE SUBJECT TO
    22         INDIVIDUAL ARBITRATION.                   THIS MEANS THAT:
    23         (1) NEITHER A COURT NOR A JURY WILL RESOLVE ANY
    24         SUCH DISPUTE; (2) YOU WILL NOT BE ABLE TO
    25         PARTICIPATE        IN    A   CLASS     ACTION      OR      SIMILAR
    26
    27
    28   11
               Id. (second and fourth emphases added).

                                               -3-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 4 of 9 Page ID #:2501




     1         PROCEEDING;           (3) LESS     INFORMATION            WILL      BE
     2         AVAILABLE; AND (4) APPEAL RIGHTS WILL BE LIMITED.12
     3   The Terms and Conditions also provide a means to opt out of the arbitration
     4   agreement by sending a notice to Synchrony Bank “within 60 days after you
     5   open your account or we first provided you with your right to reject this
     6   section.”13 The agreement further states,
     7         You and we must arbitrate any dispute or claim between you or any
     8         other user of your account, and us, our affiliates, agents and/or The
     9         Gap, Inc. if it relates in any way to purchases from us or The
    10         Gap, Inc., including any of its brands, your account, and this
    11         agreement except as noted below.14
    12   With respect to choice of law, the Credit Card Agreement states: “Except as
    13   provided in the Resolving a Dispute with Arbitration section, this Agreement
    14   and your account are governed by federal law and, to the extent state law
    15   applies, the laws of Utah without regard to its conflicts of law principles.”15
    16   Within the “Resolving a Dispute with Arbitration” section, under the
    17   subheading “Governing Law for Arbitration,” the Credit Card Agreement
    18   provides as follows:
    19         This Arbitration section of your Agreement is governed by the
    20         Federal Arbitration Act (FAA). Utah law shall apply to the extent
    21         state law is relevant under the FAA. The arbitrator’s decision will
    22         be final and binding, except for any appeal right under the FAA. Any
    23
    24
    25
         12
    26         Id. (emphasis added).
         13
               Id.
    27   14
               Id. (emphases added).
    28   15
               Id.

                                                 -4-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 5 of 9 Page ID #:2502




     1         court with jurisdiction may enter judgment upon the arbitrator’s
     2         award.16
     3                               III. LEGAL STANDARD
     4         The Federal Arbitration Act (the “FAA”) provides that contractual
     5   arbitration agreements “shall be valid, irrevocable, and enforceable, save upon
     6   such grounds as exist at law or in equity for the revocation of any contract.” 9
     7   U.S.C. § 2. The FAA establishes a general policy favoring arbitration
     8   agreements. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011); Cox v.
     9   Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (“Section 2 of the
    10   FAA creates a policy favoring enforcement of agreements to arbitrate.”). This
    11   statute’s principal purpose is to “ensure that private arbitration agreements are
    12   enforced according to their terms.” Concepcion, 563 U.S. at 347 n.6.
    13   “Arbitration is a matter of contract, and the FAA requires courts to honor
    14   parties’ expectations.” Id. at 351.
    15         Under the FAA, “[a] party aggrieved by the alleged failure, neglect, or
    16   refusal of another to arbitrate under a written agreement for arbitration may
    17   petition any United States district court . . . for an order directing that such an
    18   arbitration proceed in the manner provided for in [the arbitration] agreement.”
    19   9 U.S.C. § 4. Upon a showing that a party has failed to comply with a valid
    20   arbitration agreement, the district court must issue an order compelling
    21   arbitration. Id. If such a showing is made, the district court shall also stay the
    22   proceedings, pending the resolution of the arbitration, at the request of one of
    23   the parties bound to arbitrate. Id. at § 3.
    24                                   IV. DISCUSSION
    25         “Arbitration is strictly a matter of consent, and thus is a way to resolve
    26   those disputes—but only those disputes—that the parties have agreed to submit to
    27
    28   16
               Id.

                                                  -5-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 6 of 9 Page ID #:2503




     1   arbitration.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299
     2   (2010) (emphasis in original) (quotations and citations omitted). Nonetheless,
     3   The Gap argues that it has a right to enforce the arbitration clause in the Credit
     4   Card Agreement because it is an intended third-party beneficiary of the
     5   contract.17 A non-party may enforce an arbitration agreement in some cases
     6   “[b]ecause ‘traditional principles’ of state law allow a contract to be enforced by
     7   or against nonparties to the contract through ‘assumption, piercing the
     8   corporate veil, alter ego, incorporation by reference, third-party beneficiary
     9   theories, waiver and estoppel.’” Arthur Andersen LLP v. Carlisle, 556 U.S. 624,
    10   631 (2009) (quoting 21 R. Lord, Williston on Contracts § 57:19, p. 183 (4th ed.
    11   2001)). The agreement at issue provides that “Utah law shall apply to the
    12   extent state law is relevant under the FAA.”18 Accordingly, to determine
    13   whether The Gap is a third-party beneficiary entitled to compel arbitration
    14   under the Credit Card Agreement, the Court applies Utah law.19
    15         In Cavlovic v. J.C. Penney Corp., Inc., 884 F.3d 1051 (10th Cir. 2018), the
    16   Tenth Circuit applied Utah law to a similar arbitration agreement. There,
    17   Cavlovic entered into an agreement with GE Capital Retail Bank for a
    18   J.C. Penney-branded credit card. Id. at 1053-54. The credit card agreement
    19   contained the following arbitration provision:
    20         If either you or we make a demand for arbitration, you and we
    21         must arbitrate any dispute or claim between you or any other user of
    22         your account, and us, our affiliates, agents and/or J.C. Penney
    23         Corporation, Inc. if it relates to your account, except as noted
    24         below . . . .
    25
         17
               See Motion at 12:7-14:15.
    26   18
               Kline Declaration, Ex. A.
    27   19
               At the hearing, counsel for The Gap agreed that Utah law applied but also
         argued that the same result would be reached under California law. Hearing Tr.
    28   63:15-64:5.

                                                 -6-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 7 of 9 Page ID #:2504




     1   Id. at 1057 (emphasis and alteration in original).
     2         As in this case, the retailer (i.e., J.C. Penney) was not a party to the credit
     3   card contract. Id. The Tenth Circuit concluded that “the contract, on its face,
     4   does not provide for such a third party demand.” Id. The Tenth Circuit noted
     5   that “[i]n rare circumstances, a third party can also enforce the contract, but
     6   only if the parties to the contract clearly express an intention to confer a separate
     7   and distinct benefit on the third party.” Id. at 1057-58 (quoting Bybee v. Abdulla,
     8   189 P.3d 40, 49 (Utah 2008)) (emphasis added). The court explained that the
     9   agreement did “not evidence a clear intent to provide J.C. Penney—a third
    10   party—with the right to demand arbitration under” the credit card agreement,
    11   and, therefore, J.C. Penney could not invoke the arbitration clause. Id. at 158.
    12         Similar reasoning applies to the Credit Card Agreement in this case.
    13   Here, the Credit Card Agreement states, “You and we must arbitrate any
    14   dispute or claim . . . .”20 The Credit Card Agreement further provides that
    15   “Synchrony Bank may be referred to as ‘we,’ ‘us’ or ‘our.’”21 Thus, a plain
    16   reading of the clause indicates that Alire and Synchrony Bank—not The Gap—
    17   must arbitrate disputes between Alire and Synchrony Bank. The Gap’s
    18   interpretation elides the portion of the provision of the agreement that states
    19   “and we,” instead interpreting the arbitration clause as follows:
    20         You [i.e., Alire] . . . must arbitrate any dispute or claim between you
    21         or any other user of your account, and us, our affiliates, agents
    22         and/or The Gap, Inc. if it relates in any way to purchases from us or
    23         The Gap, Inc., including any of its brands, your account, and this
    24         agreement except as noted below.22
    25
    26
         20
               Kline Declaration, Ex. A.
    27   21
               Id.
    28   22
               Id.

                                                  -7-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 8 of 9 Page ID #:2505




     1   But this elision changes the meaning of the arbitration agreement. See id. (a
     2   party cannot “‘change or rewrite’ the terms of an agreement to broaden the
     3   plain language—even in the face of the policy favoring arbitration”). When
     4   given its most natural reading, the plain language of the arbitration agreement
     5   provides that Alire and Synchrony Bank must arbitrate any dispute or claim, and
     6   then it proceeds to specify the types of claims that must be arbitrated.23
     7         The Gap argues that “[i]n Cavlovic, the court denied a motion to compel
     8   arbitration because the arbitration provision only required arbitration if either
     9   the customer or GE Capital Retail Bank had made a demand for arbitration, and
    10   neither had.”24 The Gap correctly notes that in Cavlovic the phrase “you and
    11   we must arbitrate” was preceded by a condition precedent, which stated: “If
    12   either you or we make a demand for arbitration . . . .” Cavlovic, 884 F.3d 1057.
    13   While this language certainly makes it clearer that The Gap could not invoke the
    14   arbitration clause in Cavlovic, taken as a whole, the arbitration agreement at
    15   issue here still does not indicate an intention to make The Gap a third-party
    16   beneficiary. For example, the capitalized, boldface text that appears directly
    17   under the heading “RESOLVING A DISPUTE WITH ARBITRATION”
    18   states, “MOST DISPUTES BETWEEN YOU AND US WILL BE SUBJECT
    19   TO INDIVIDUAL ARBITRATION.”25 Likewise, the class action waiver,
    20   which is also in capitalized and boldface text, states, “YOU AGREE NOT TO
    21   PARTICIPATE IN A CLASS, REPRESENTATIVE OR PRIVATE
    22
    23   23
                The arbitration agreement is most naturally read to provide that Alire and
         Synchrony Bank will jointly arbitrate their disputes. Notably, because the
    24   arbitration agreement pertains to a credit card, Alire and Synchrony Bank might
         also have to arbitrate a dispute between Alire and The Gap if, for instance, Alire
    25   were to dispute a charge to her credit card regarding a purchase at The Gap.
         The inclusion of the language “and/or The Gap, Inc.” does not compel the
    26   conclusion that Alire has a separate obligation to arbitrate her disputes with The
         Gap that do not involve Synchrony Bank.
    27   24
                Id. at 9:16-20.
    28   25
                Id. (emphasis added).

                                                 -8-
Case 8:20-cv-01203-JWH-DFM Document 248 Filed 07/08/21 Page 9 of 9 Page ID #:2506




     1   ATTORNEY GENERAL ACTION AGAINST US IN COURT OR
     2   ARBITRATION.”26 As discussed above, the Credit Card Agreement provides
     3   that Synchrony Bank—not The Gap—“may be referred to as ‘we,’ ‘us’ or
     4   ‘our.’”27
     5         This interpretation is also confirmed by the instructions for commencing
     6   arbitration, which state that Alire’s notice demanding arbitration “must be sent
     7   to Synchrony Bank, Legal Operation, P.O. Box 29110, Shawnee Mission, KS
     8   66201-5320, ATTN: ARBITRATION.”28 It seems unlikely that the parties
     9   would expect a demand for arbitration solely against The Gap—that does not
    10   involve Synchrony Bank—to be sent to Synchrony Bank. At a minimum, the
    11   arbitration agreement cannot be said “clearly [to] express an intention to confer
    12   a separate and distinct benefit on [The Gap].” Cavlovic, 884 F.3d at 1057-58
    13   (emphasis added).
    14         Having concluded that The Gap cannot invoke the arbitration provision in
    15   the Credit Card Agreement, the Court need not address the parties’ other
    16   arguments.
    17                                 V. CONCLUSION
    18         For the foregoing reasons, the Motion is DENIED.
    19         IT IS SO ORDERED.
    20
    21   Dated: July 8, 2021
                                                John W. Holcomb
    22                                          UNITED STATES DISTRICT JUDGE
    23
    24
    25
    26
         26
               Id. (emphasis added).
    27   27
               Id.
    28   28
               Id. (emphasis added).

                                                -9-
